DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Amendment filed 03/16/2021 has been entered. Claims 1-9 and 12-17 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Tamor (US PGPub 2005/0211479) in view of Sangameswaran et al. (US PGPub 2014/0257677), hereinafter “Sangameswaran”.
Regarding claim 1, Tamor discloses apparatus for triggering an automatic switch-on procedure of an automatically switched-off drive machine (construed as engine 20) of a motor vehicle (Paragrpah [0041]), comprising:

automatically switch off the drive machine while the motor vehicle is traveling (Paragraphs [0013],[0042]-[0057]]);
automatically switch on the drive machine based on the driver actions (Paragraphs [0013],[0042]-[0057]]); and
an automatic switch-on procedure of the drive machine which has been automatically switched-off when the motor vehicle is traveling based on a detected driving situation of the vehicle, the detected driving situation being road type on which the vehicle is traveling (Paragraphs [0025]-[0026],[0059]-[0069],[0089] – road grade construed as road type as it road grade identifies information about the road, therefore it identifies a type of road);
Tamor is silent regarding the trigger an automatic switch-on procedure independent of a driver action triggering starting of the drive machine and the detected driving situation being a change of road type on which the vehicle is traveling.
However, Sangameswaran teaches apparatus for triggering an automatic switch-on procedure of an automatically switched-off drive machine (102) of a motor vehicle (Paragraph [0015], comprising:
a control unit (116) programmed to execute a programmed stored in a memory (Paragraph [0016]), the program, when executed, casing the control unit to
automatically switch off the drive machine while the motor vehicle is traveling (Paragraph [0010]);
automatically switch on the drive machine based on driver actions (Paragraphs [0010]-[0016]); and

Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Tamor, by the trigger an automatic switch-on procedure independent of a driver action triggering starting of the drive machine and the detected driving situation being a change of road type on which the vehicle is traveling, as taught by Sangameswaran, for the purpose of providing power steering assist in anticipation of quick acceleration and turn (Paragraph [0013]).

Regarding claim 2, the combination of Tamor and Sangameswaran teaches the control unit is programmed to trigger the automatic switch-on procedure of the drive machine that has been automatically switched off while the motor vehicle was traveling in the case of an identified high driving dynamic that is requested by the driver, and
trigger the automatic switch-on procedure of the drive machine that has been automatically switched off while the motor vehicle was traveling in the case of an identified normal or low driving dynamic that is requested by the driver (Tamor Paragraphs [0025]-[0026],[0059]-[0063]).

Regarding claim 3, the combination of Tamor and Sangameswaran teaches the control unit is programmed to trigger or to prevent the automatic switch- on procedure of the drive machine depending upon the pedal actuating dynamic when the brake pedal is released (Tamor Paragraphs [0025]-[0026],[0059]-[0063]; Tamor Claim 5).

Regarding claim 4, the combination of Tamor and Sangameswaran teaches the control unit is programmed to trigger the automatic switch-on procedure of the drive machine if a high brake pedal release dynamic is identified (Tamor Paragraphs [0059]-[0063]; Tamor Claim 5).

Regarding claim 5, the combination of Tamor and Sangameswaran teaches the high brake pedal release dynamic is identified if the brake pedal is released at a speed that is greater than a predetermined threshold speed (Tamor Paragraphs [0059]-[0063]; Tamor Claim 5).

Regarding claim 6, the combination of Tamor and Sangameswaran teaches the control unit is programmed to not trigger the automatic switch-on procedure of the drive machine if a normal or low brake pedal release dynamic is identified (Tamor Paragraphs [0059]-[0063]; Tamor Claim 5).

Regarding claim 7, the combination of Tamor and Sangameswaran teaches the normal or low brake pedal release dynamic is identified if the brake pedal is released at a speed lower than a predetermined threshold speed (Tamor Paragraphs [0059]-[0063]; Tamor Claim 5).

Regarding claim 8, the combination of Tamor and Sangameswaran teaches in the case of a possible but not triggered automatic switch-on procedure of the drive machine when a brake pedal is released, the control unit is programmed to trigger the automatic switch-on procedure depending upon actuation of a gas pedal (Tamor Claim 7).

Regarding claim 9, the combination of Tamor and Sangameswaran teaches the actuation of the gas pedal is a type of actuation of the gas pedal wherein the automatic switch-on procedure of the drive 

Regarding claim 12, the combination of Tamor and Sangameswaran teaches the control unit is programmed to not permit the automatic switch-on procedure of the drive machine depending upon prevailing information regarding a surrounding area (Sangameswaran Paragraphs [0018],[0020]).

Regarding claim 13, the combination of Tamor and Sangameswaran teaches the control unit is programmed to permit or prevent the automatic switch-on procedure of the drive machine depending upon prevailing information regarding a current state or a state that is to be imminently reached of a traffic signal that is relevant to the motor vehicle (Sangameswaran Paragraphs [0018],[0020]).

Regarding claim 14, the combination of Tamor and Sangameswaran teaches the automatic switch-on procedure of the drive machine is prevented or limited if a traffic signal state relevant to the motor vehicle is identified that currently or imminently prohibits traveling further (Sangameswaran Paragraph [0018]).

Regarding claim 15, the combination of Tamor and Sangameswaran teaches the control unit is programmed to permit, to limit, or to prevent the automatic switch-on procedure of the drive machine depending upon prevailing information regarding a vehicle traveling ahead (Sangameswaran Paragraph [0018]).

Regarding claim 16, the combination of Tamor and Sangameswaran teaches the prevailing information regarding the vehicle traveling ahead is a speed of said vehicle traveling ahead 

Regarding claim 17, the combination of Tamor and Sangameswaran teaches the motor vehicle is a motor vehicle having an automatic transmission (Tamor Paragraphs [0040]-[0044]).

Response to Arguments
Applicant's arguments filed 03/16/2021 have been fully considered but they are not persuasive.
Applicant argues that Tamor, Yamakado and Sangameswaran are silent with regard to the newly amended feature. On the contrary, Sangameswaran discloses automatic switch-on based on driving sitatuations of the vehicle that are independent of driver action. Sangameswaran discloses the driving situations of the vehicle based on traffic information, traffic light information, location information, and the status of other vehicles. These driving situations are disclosed as factors for triggering automatic switch-on of the engine. Therefore the teaching of Sangameswaran when combined with Tamor teaches the limitations recited in the claim.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A WERNER whose telephone number is (571)272-5149.  The examiner can normally be reached on Monday - Friday 10am - 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT A. WERNER/
Patent Examiner
Art Unit 3747



/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747